Per Curiam.
We think the assignment of February 6, 1882, was ineffectual to dissolve the precedent at*661tachment. It is only a general assignment which under the statute has such an effect, and the assignment of February 6 extended only to partnership property. We think, however, the assignment was valid, since it merely appropriated partnership property to the payment of partnership debts, which is what the law would have done independently of it. The second attachment was therefore unavailing. We think, too, that the assignment of February 11 was ineffectual to dissolve the first attachment, since if the first assignment was valid, the later assignment could not pass the attached property; and we have formerly held that the attachment is dissoluble under the statute only when the debtor still holds the property under attachment and can convey it. Gardner v. Commercial National Bank, ante, pp. 155, 175.
Clarence A. Aldrich, pro se ipso.
JEdward B. Bassett, for defendant.
It follows that the plaintiff is entitled to recover the balance remaining after the payment of the judgment of Sussfeld, Lorsch & Co. We do not think the direction to attach to the value of $900 can be deemed to have restricted the operation of the attachment to that amount, making it invalid for the excess. The direction should be regarded as permissive, not peremptory.

Judgment accordingly.